                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


MICHAEL A. FARRELL,

                         Petitioner,

                  v.                                          Case No. 16-C-934

REED RICHARDSON,

                         Respondent.


                       ORDER DENYING MOTION TO CORRECT RECORD


       This case is before the Court on Petitioner Michael Farrell’s motion to correct the record.

Petitioner contends that the Clerk of Court incorrectly dated Docket Numbers 38 and 40 by listing

the date of receipt rather than the date they were mailed. Petitioner contends that the alleged error

would result in his losing his right to appeal the Court’s judgment denying his petition. The motion

will be denied.

       On July 28, 2020, this Court denied Petitioner Michael Farrell’s petition for a writ of habeas

corpus. Dkt. No. 32. Finding no substantial showing of a denial of a constitutional right, the Court

also denied a certificate of appealability. Petitioner subsequently filed a motion to amend or

reconsider the Court’s ruling (Dkt. No. 38), which the Court denied due to a failure to demonstrate

error in its prior ruling (Dkt. No. 39). Petitioner then filed a notice of appeal. Dkt. No. 40. The

Seventh Circuit Court of Appeals, like this Court, found “no substantial showing of the denial of

a constitutional right” and denied a certificate of appealability. Dkt. No. 47. The motion to amend

and the notice of appeal were both docketed correctly, and neither the motion nor the certificate of

appealability were denied based on untimeliness. Thus, there is no evidence the docketing dates




         Case 1:16-cv-00934-WCG Filed 02/18/21 Page 1 of 2 Document 51
of Petitioner’s motion to reconsider and notice of appeal affected the outcome of his appeal, so his

motion to correct the record (Dkt. No. 49) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 18th day of February, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

         Case 1:16-cv-00934-WCG Filed 02/18/21 Page 2 of 2 Document 51
